UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NEXT GENERATION TECHNOLOGY, INC.
and PUSPITA DEO,
                                                                       ORDER
                          Plaintiffs,
       - against -                                               21 Civ. 1390 (PGG)

LARRY C. DENAYER, Acting Deputy Director,
U.S. Citizenship and Immigration Services,
SUSAN DIBBINS, Chief of the Administrative
Appeals Office, PETER T. GAYNOR, Acting
Secretary, Department of Homeland Security, and
JEFFREY A. ROSEN, Acting Attorney General
of the United States,

                          Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               The conference scheduled for July 1, 2021 is adjourned sine die.

               By July 2, 2021, the parties will submit a joint letter stating what motions they

wish to file and providing a proposed briefing schedule.

Dated: New York, New York
       June 30, 2021
